FILED
                             NOT FOR PUBLICATION                             MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAUL ERIAS STELLY, Sr.,                          No. 11-16068

               Plaintiff - Appellant,            D.C. No. 4:08-cv-01997-CW

  v.
                                                 MEMORANDUM *
ELAINE TOOTELL, M.D.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Former California state prisoner Paul Erias Stelly, Sr., appeals pro se from

the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his mental health and medical needs while he was




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
incarcerated at San Quentin State Prison. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Stelly failed

to raise a genuine dispute of material fact as to whether he was denied timely or

appropriate treatment for his depression, Hepatitis C, or temporal lobe epilepsy

seizure disorder. See id. at 1058 (prison officials are deliberately indifferent only if

they know of and consciously disregard an excessive risk of harm to inmate

health). Stelly’s disagreement with prison medical staff about his treatment did not

constitute deliberate indifference. See id.

      Stelly’s remaining contentions are unpersuasive.

      AFFIRMED.




                                              2                                  11-16068